Title: To George Washington from Major General Lafayette, 27 April 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


          
            
              At the Entrance of Boston harbour 27th April 1780
            
            here I am, My dear General, and in the Mist of the joy I feel in finding Myself again one of your loving Soldiers I take But the time of telling you that I Came from france on Board of a fregatt Which the king Gave me for my passage—I have affairs of the utmost importance that I should at first Communicate to You alone—in Case my Letter finds you Any where this side of philadelphia, I Beg You will wait for me, and do Assure You A Great public Good May derive from it—to Morrow we Go up to the town, and the day after I’ll Set off in My usual way to join My Belov’d and Respected friend and General. Adieu, My dear General, You will Easily know the hand of Your Young Soldier
            
              Lafayette
            
          
          
            My Compliments to the family.
          
        